    8:19-cv-00409-LSC-MDN Doc # 28 Filed: 08/19/20 Page 1 of 2 - Page ID # 60




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

LUCILLE J. NORMAN,

                            Plaintiff,                                                 8:19CV409

         vs.                                                                SECOND AMENDED
                                                                         CASE PROGRESSION ORDER
JORDAN ALEXA POWLEY,

                            Defendant.

       This matter comes before the Court on the Defendant’s Unopposed Motion for Extension
of Progression Order Deadlines (Filing No. 27). After review of the motion, the Court finds
good cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Defendant’s Unopposed Motion for Extension of Progression
Order Deadlines (Filing No. 27) is granted, and the amended case progression order is amended
as follows:

               1)    The status conferences scheduled for October 2, 2020, and November 13,
                     2020, are cancelled.

               2)    The deadlines for defendant to identify expert witnesses expected to testify at
                     the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), is September 30, 2020.

               3)    The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is September 30, 2020. Motions to compel
                     written discovery under Rules 33, 34, and 36 must be filed by October 12,
                     2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               4)    The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    September 30, 2020
                            For the defendant:                    October 30, 2020
1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:19-cv-00409-LSC-MDN Doc # 28 Filed: 08/19/20 Page 2 of 2 - Page ID # 61




      5)    The deposition deadline is December 11, 2020.

      6)    The trial and pretrial conference will not be set at this time. A planning
            conference to discuss case progression, dispositive motions, the parties’ interest
            in settlement, and the trial and pretrial conference settings will be held with the
            undersigned magistrate judge on December 14, 2020, at 11:00 a.m. by
            telephone. Counsel shall use the conferencing instructions assigned to this case
            to participate in the conference.

      7)    The deadline for filing motions to dismiss and motions for summary judgment
            is January 13, 2021.

      8)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is January 13, 2021.

      9)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      10) All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be
          considered absent a showing of due diligence in the timely progression of this
          case and the recent development of circumstances, unanticipated prior to the
          filing of the motion, which require that additional time be allowed.


   Dated this 19th day of August, 2020.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
